EXHIBIT 10.2

NEWELL RUBBERMAID INC. 2003 STOCK PLAN
(As Amended and Restated Effective February 8, 2006)
RESTRICTED STOCK UNIT AWARD AGREEMENT

A Restricted Stock Unit (“RSU”) Award (the “Award”) granted by Newell Rubbermaid
Inc., a Delaware corporation (the “Company”), to the employee named in the
attached Award letter (the “Grantee”) relating to the common stock, par value
$1.00 per share (the “Common Stock”), of the Company, shall be subject to the
following terms and conditions and the provisions of the Newell Rubbermaid Inc.
2003 Stock Plan, as amended and restated effective February 8, 2006 and further
amended August 9, 2006 (the “Plan”), a copy of which is attached hereto and the
terms of which are hereby incorporated by reference.

1. Acceptance by Grantee. The receipt of the Award is conditioned upon its
acceptance by the Grantee in the space provided therefor at the end of the
attached Award letter and the return of an executed copy of such Award letter to
the Secretary of the Company no later than 60 days after the Award Date set
forth therein or, if later, 30 days after the Grantee receives this Agreement.

2. Grant of RSUs. The Company hereby grants to the Grantee the Award of RSUs, as
set forth in the Award letter. An RSU is the right, subject to the terms and
conditions of the Plan and this Agreement, to receive a distribution of a share
of Common Stock for each RSU as described in Section 7 of this Agreement.

3. RSU Account. The Company shall maintain an account (“RSU Account”) on its
books in the name of the Grantee which shall reflect the number of RSUs awarded
to the Grantee.

4. Dividend Equivalents.

(a) Time-Based RSUs. Upon the payment of any dividend on Common Stock occurring
during the period preceding the earlier of the date of vesting of the Grantee’s
Award or the date the Grantee’s Award is forfeited as described with Section 5,
the Company shall promptly pay to each Grantee an amount in cash equal in value
to the dividends that the Grantee would have received had the Grantee been the
actual owner of the number of shares of Common Stock represented by the
Time-Based RSUs in the Grantee’s RSU Account on that date.

(b) Performance-Based RSUs. Upon the payment of any dividend on Common Stock
occurring during the period preceding the earlier of the date of vesting of the
Grantee’s Award or the date the Grantee’s Award is forfeited as described with
Section 5, the Company shall credit the Grantee’s RSU Account with an amount
equal in value to the dividends that the Grantee would have received had the
Grantee been the actual owner of the number of shares of Common Stock
represented by the Performance-Based RSUs in the Grantee’s RSU Account on that
date. Such amounts shall be paid to the Grantee in cash at the time and to the
extent the related Performance-Based RSUs vest. The amount of dividend
equivalents payable to the Grantee shall be adjusted to reflect the adjustment
made to the related RSUs pursuant to Section 6 (which shall be determined by
multiplying such amount by the percentage adjustment made to the related RSUs).
Any such dividend equivalents relating to Performance-Based RSUs that are
forfeited shall also be forfeited.

5. Vesting.

(a) Except as described in (b), (c) and (d) below, the Grantee shall become
vested in his Award upon the third anniversary of the date of the grant of the
Award (the “Award Date”) if he remains in continuous employment with the Company
or an affiliate until such date.

(b) If the Grantee’s employment with the Company and all affiliates terminates
prior to the third anniversary of the Award Date due to death or disability, the
Award shall become vested on such date. For this purpose “disability” means (as
determined by the Committee in its sole discretion) the inability of the Grantee
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which is expected to result in death
or disability or which has lasted or can be expected to last for a continuous
period of not less than 12 months.

(c) If the Grantee’s employment with the Company and all affiliates terminates
prior to the third anniversary of the Award Date due to retirement, the Award
shall become vested on such date as provided in the table set forth below. The
portion of the Award that does not vest as provided below shall be forfeited to
the Company. For this purpose, “retirement” means the Grantee’s termination
without cause on or after the date on which the Grantee (i) has completed five
years of credited service and (ii) either (A) has attained age 65 or (B) has
attained age 55 and the sum of his age and credited service (his “points”)
equals or exceeds 60.

      Age or Points   Vesting
Age 65 or 75 or more points
  100% of the Pro-Rated Award vests
70-74 points
  75% of the Pro-Rated Award vests
65-69 points
  50% of the Pro-Rated Award vests
60-64 points
  25% of the Pro-Rated Award vests

The term “credited service” means the Grantee’s period of employment with the
Company and all affiliates (including any predecessor company or business
acquired by the Company or any affiliate, provided the Grantee was immediately
employed by the Company or any affiliate). Age and credited service shall be
determined in fully completed years and months, with each month being measured
as a continuous period of 30 days. The term “cause” means the Grantee’s
termination of employment due to unsatisfactory performance or conduct
detrimental to the Company or its affiliates, as determined solely by the
Company. The term “affiliate” means each entity with whom the Company would be
considered a single employer under Sections 414(b) and 414(c) of the Code,
substituting “at least 50%” instead of “at least 80%” in making such
determination. The term “Pro-Rated Award” means the portion of the Award
determined by dividing the full number of months of employment with the Company
and all affiliates during the Award’s vesting period by 36 (carried out to three
decimal points).

Any Grantee whose employment terminates due to retirement as described in this
Section 5 must execute and deliver to the Company an agreement, in a form
prescribed by the Company, and in accordance with procedures established by the
Company, that he will not solicit employees, customers or suppliers of the
Company and its affiliates, or compete with the Company and its affiliates, and
that he releases all claims against the Company and its affiliates. If the
Grantee fails to execute such agreement, or if the agreement is revoked by the
Grantee, the Award shall be forfeited to the Company on the date of the
Grantee’s retirement.

(d) If the Grantee’s employment with the Company and all affiliates terminates
prior to the third anniversary of the Award Date for any reason other than
death, disability or retirement, the entire Award shall be forfeited to the
Company, and no portion of the Award shall vest.

(e) In the case of a Grantee who is also a Director, if the Grantee’s employment
with the Company and all affiliates terminates before the end of the Award’s
three-year vesting period, but the Grantee remains a Director, his service on
the Board will be considered employment with the Company and his Award will
continue to vest while his service on the Board continues. Any subsequent
termination of service on the Board will be considered termination of employment
and vesting will determined as of the date of such termination of employment.

The foregoing provisions of this Section 5 shall be subject to the provisions of
any written employment security agreement or severance agreement that has been
or may be executed by the Grantee and the Company, and the provisions in such
employment security agreement or severance agreement concerning vesting of an
Award shall supersede any inconsistent or contrary provision of this Section 5.

6. Adjustment of Performance-Based RSUs. The number of RSUs subject to the Award
that are Performance-Based RSUs as described in the Award letter shall be
adjusted by the Committee after the end of the three-year performance period
that begins on January 1 of the year in which the Award is granted, in
accordance with in the Long-Term Incentive Plan established under the Plan (the
“LTIP”). Any Performance-Based RSUs that vest in accordance with Section 5(b) or
5(c) prior to the date the Committee determines the level of performance goal
achievement applicable to such RSUs shall not be adjusted pursuant to the LTIP.
The particular performance criteria that applies to the Performance-Based RSUs
are set forth in Exhibit A to this Agreement.

7. Settlement of Award. If a Grantee becomes vested in his Award in accordance
with Section 5, the Company shall distribute to him, or his personal
representative, beneficiary or estate, as applicable, a number of shares of
Common Stock equal to the number of vested RSUs subject to the Award, as
adjusted in accordance with Section 6, if applicable. Such shares shall be
delivered within 30 days following the date of vesting.

8. Withholding Taxes. The Company shall withhold from any distribution made to
the Grantee in cash an amount sufficient to satisfy all minimum Federal, state
and local withholding tax requirements. In the case of a distribution made in
shares of Common Stock, the Grantee shall pay to the Company an amount
sufficient to satisfy all minimum Federal, state and local withholding tax
requirements prior to the delivery of any shares. Payment of such taxes may be
made by one or more of the following methods: (i) in cash, (ii) in cash received
from a broker-dealer to whom the Grantee has submitted irrevocable instructions
to deliver the amount of withholding tax to the Company from the proceeds of the
sale of shares subject to the Award, (iii) by directing the Company to withhold
a number of shares otherwise issuable pursuant to the Award with a Fair Market
Value equal to the tax required to be withheld, (iv) by delivery to the Company
of other Common Stock owned by the Grantee that is acceptable to the Company,
valued at its Fair Market Value on the date of payment, or (v) by certifying to
ownership by attestation of such previously owned Common Stock.

9. Rights as Stockholder. The Grantee shall not be entitled to any of the rights
of a stockholder of the Company with respect to the Award, including the right
to vote and to receive dividends and other distributions, until and to the
extent the Award is settled in shares of Common Stock.

10. Share Delivery. Delivery of any shares in connection with settlement of the
Award will be by book-entry credit to an account in the Grantee’s name
established by the Company with the Company’s transfer agent, or upon written
request from the Grantee (or his personal representative, beneficiary or estate,
as the case may be), in certificates in the name of the Grantee (or his personal
representative, beneficiary or estate).

11. Award Not Transferable. The Award may not be transferred other than by will
or the applicable laws of descent or distribution or pursuant to a qualified
domestic relations order. The Award shall not otherwise be assigned,
transferred, or pledged for any purpose whatsoever and is not subject, in whole
or in part, to attachment, execution or levy of any kind. Any attempted
assignment, transfer, pledge, or encumbrance of the Award, other than in
accordance with its terms, shall be void and of no effect.

12. Administration. The Award shall be administered in accordance with such
regulations as the Organizational Development and Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall from time to time
adopt.

13. Section 409A Compliance. To the extent that the Grantee’s right to receive
payment of the RSUs and dividend equivalents constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code, then
notwithstanding anything contained in the Plan to the contrary, the shares of
Common Stock and cash otherwise deliverable under Sections 4 and 6 shall be
subject to the following rules:

(a) The shares of Common Stock underlying the vested RSUs and the related
dividend equivalents shall be delivered to the Grantee, or his personal
representative, beneficiary or estate, as applicable, within 30 days following
the earlier of (i) the Grantee’s “separation from service” within the meaning of
Section 409A of the Code, subject to Section 13(b); (ii) the occurrence of
Change in Control that also constitutes a “change in the ownership,” a “change
in the effective control” or a “change in the ownership of a substantial portion
of the assets” of the Company within the meaning of Section 409A of the Code; or
(iii) the third anniversary of the Award Date.

(b) Notwithstanding Section 13(a), if the RSUs and related dividend equivalents
become payable under Section 13(a)(i) as a result of Grantee’s Retirement or
Disability and the Grantee is a “specified employee,” as determined under the
Company’s policy for determining specified employees on the date of such
separation from service, then the shares of Common Stock underlying the vested
RSUs and related dividend equivalents shall be delivered to the Grantee, or his
personal representative, beneficiary or estate, as applicable, within 30 days
after the first business day that is more than six months after the date of his
or her separation from service (or, if the Grantee dies during such six-month
period, within 30 days after the Grantee’s death).

(c) In the event that any taxes described in Section 8 of this Agreement are due
prior to the distribution of shares of Common Stock underlying the RSUs, then
the Grantee shall be required to satisfy the tax obligation by using the method
set forth in Section 8(i).

14. Data Privacy Consent. The Grantee hereby consents to the collection, use and
transfer, in electronic or other form, of the Grantee’s personal data as
described in this document by the Company and its subsidiaries for the exclusive
purpose of implementing, administering and managing Grantee’s participation in
the Plan. The Grantee understands that the Company and its subsidiaries hold
certain personal information about the Grantee, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
entitlement to shares of stock or stock units awarded, canceled, purchased,
exercised, vested, unvested or outstanding in the Grantee’s favor for the
purpose of implementing, managing and administering the Plan (“Data”). The
Grantee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere and that
the recipient country may have different data privacy laws and protections than
the Grantee’s country. The Grantee understands that he may request a list with
the names and addresses of any potential recipients of the Data by contacting
the local human resources representative. The Grantee authorizes the recipients
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data, as may
be required to a broker or other third party with whom the Grantee may elect to
deposit any shares or other award acquired under the Plan. The Grantee
understands that Data will be held only as long as is necessary to implement,
administer and manage participation in the Plan. The Grantee understands that he
may, at any time, view Data, request additional information about the storage
and processing of the Data, require any necessary amendments to the Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
the local human resources representative in writing. The Grantee understands
that refusing or withdrawing consent may affect the Grantee’s ability to
participate in the Plan. For more information on the consequences of refusing to
consent or withdrawing consent, the Grantee understands that he may contact his
or her local human resources representative.

15. Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

16. Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.

NEWELL RUBBERMAID INC.

Dale L. Matschullat
Senior Vice President, General Counsel and Corporate Secretary

EXHIBIT A

Performance Criteria Applicable to
Performance-Based RSUs for the Three-Year Performance Period



1.   The Performance-Based RSUs covered by the Award are subject to the
following TSR Comparator Group criterion:



  •   Members of the Comparator Group:

     
3M Company
  Illinois Tool Works, Inc.
Avery Dennison Corporation
  Jarden Corp.
Campbell Soup Co.
  Kimberly-Clark Corporation
Church & Dwight Inc.
  Masco Corporation
Colgate-Palmolive Company
  Mattel, Inc.
Cooper Industries, Ltd.
  Sara Lee Corp.
Danaher Corporation
  The Bic Group
Dorel Industries, Inc.
  The Black & Decker Corporation
Ecolab, Inc.
  The Clorox Company
Energizer Holdings, Inc.
  The Stanley Works
Fortune Brands, Inc.
  Tupperware Brands Corporation
Groupe Seb
 




  •   Once the Company’s ranking in the Comparator Group is determined at the
end of the three-year performance period beginning January 1, 2009, the number
of RSUs subject to this criterion is multiplied by the applicable percentage set
forth below. (Interpolation is used if the Company’s ranking falls between the
upper and lower comparator group ranking.)

          Ranking   Multiplier
1st
    200 %
6th
    150 %
11th
    100 %
16th
    50 %
Below 20th
    0 %

CH2\2936522.3

